Citation Nr: 0833560	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-34 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1966 through November 1968, appealed that rating decision to 
the BVA and the case was referred to the Board for appellate 
review.  

The issues of entitlement to service connection for hearing 
loss on a de novo basis and for tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed December 1970 rating decision denied 
service connection for hearing loss.

2.  The evidence associated with the claims file subsequent 
to the December 1970 rating decision, when considered in 
conjunction with the previously submitted evidence, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 1970 rating decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201, 20.300, 20.302 
(2007).

2.  The evidence received subsequent to the December 1970 
rating decision is new and material, and the claim for 
service connection for hearing loss is reopened. 38 U.S.C.A. 
§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim, the 
Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2007).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated December 2006.  The Board acknowledges that the notice 
letter provided to the veteran by the RO does not appear to 
comply with the guidance provided by the United States Court 
of Appeals for Veterans Claims with respect to the content of 
the notice that is required to be provided in a case 
involving an application to reopen a previously denied claim 
based on the submission of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the 
Board is allowing the veteran's application to reopen his 
claim for service connection, the lack of notice and/or 
development has not prejudiced the veteran.

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Under VA law and regulations, service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Generally, to prove service connection the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus to any current 
disability and the inservice disease or a nexus to a service 
connected disability.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In December 1970, the RO denied the veteran's claim for 
"defective hearing."  At that time, the RO determined that 
the claim should be denied because there was no evidence in 
the service record of defective hearing, ear infections, or 
treatment of any ear condition.  The veteran was notified of 
this decision and of his appellate rights by a letter dated 
in December 1970.  The veteran, however, never filed a notice 
of disagreement or otherwise expressed disagreement with the 
December 1970 rating decision.  That rating decision 
therefore is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2006, the veteran asked VA to reopen his claim 
for hearing loss and tinnitus.  A final rating decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The VA will reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  New evidence means evidence not 
previously submitted to the agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of the record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
The veteran, in support of his request to reopen his claim, 
has submitted a November 2006 audiologist report wherein the 
audiologist determined that the veteran has a sloping, 
moderately severe high-frequency sensorineural hearing loss.  
The Board is of the opinion that this evidence by the veteran 
is new and material evidence sufficient to reopen his claim 
and, for the reasons discussed in the remand section of this 
decision, the evidence warrants further development to 
substantiate his claim.  The veteran clearly has established 
that he has a hearing loss when the audiologist noted that 
the veteran had a sloping, moderately severe high-frequency 
sensorineural hearing loss.  The Board further finds the 
audiologist's opinion to be competent medical evidence as to 
whether the veteran has a hearing disorder.  38 C.F.R. 
§ 3.159(a).  Furthermore, the veteran has submitted lay 
evidence of an inservice injury or disability during his 
service duties in Vietnam which exposed him to loud noise 
through artillery fire, support from jet fighters and 
gunships, and travel in helicopters.  As already indicated, 
the credibility of the new evidence is presumed for the 
purpose of determining whether the claim should be reopened.

As to the nexus element, the audiologist noted "it is 
certainly within the realm of possibility that his exposure 
to loud noise during his time in Vietnam may have contributed 
to his hearing loss and tinnitus." For that reason, the 
audiologist recommended further investigation of the 
disorders in the form of a compensation and pension 
examination to determine if the veteran is entitled to a 
finding of service connection.  This opinion is clearly 
material, as it raises the possibility that the current 
hearing loss is etiologically related to service.

The Board finds that none of this evidence was available at 
the time of the December 1970 rating decision and therefore 
is new evidence that is not cumulative or redundant to the 
evidence available in the prior ratings decision.  
Furthermore, the Board finds the evidence relates to 
previously unestablished facts necessary to substantiate the 
claim and raise the possibility of substantiating the claim.  
As such, the Board finds that new and material evidence has 
been submitted to reopen the previously denied claim for 
"defective hearing" now characterized as bilateral hearing 
loss disorder plus a new claim for tinnitus disorder.


ORDER

New and material evidence having been received, the claim for 
service connection for hearing loss is reopened, and to this 
extent only, the appeal is allowed.


REMAND

Having reopened the previously denied claim for service 
connection for hearing loss, the Board is of the opinion that 
further development is necessary prior to final appellate 
review.  The veteran has submitted evidence that he currently 
suffers from a bilateral hearing loss and tinnitus.  
Furthermore, he has submitted evidence of an inservice 
injury, disease, or occurrence that may have resulted in 
these current disorders, i.e., his experience as a forward 
observer for an artillery unit.  Finally, the audiologist 
that conducted the November 2006 evaluation could not make a 
final determination whether service caused the bilateral 
hearing loss disorder and believed a full VA compensation and 
pension examination would be beneficial to decide the 
veteran's claim. The Board thus believes development is 
needed in the form of a VA examination and investigation of 
his service duties.

First, in line with the audiologist's opinion, the veteran 
has not been afforded a VA examination of his bilateral 
hearing loss disorder and tinnitus disorder and the Board 
believes that VA's duty to assist includes affording the 
veteran such a VA examination under the facts and 
circumstances of this case.  Second, the veteran has now 
offered his own independent evidence of an injury manifesting 
itself during service.  He relies upon the circumstances of 
his service, independent of what is contained in his service 
records.  38 U.S.C.A. § 1154(a).  The veteran states he 
served in the Republic of Vietnam as an artilleryman.  More 
specifically, as he reported to the audiologist, he served 
with an artillery unit for 10 months in Vietnam.  He was a 
forward observer or radio operator for the artillery unit 
which was attached to an infantry unit and adjusted the 
artillery shells during firefights.  He notes that his unit 
was also supported by American jets and gunships and that he 
saw a lot of combat during his tour.  He characterized the 
sounds as brutal.  The veteran also observed that he was 
transported daily by helicopters which were also loud.  The 
Board notes that the claim file contains the veteran's DD 
Form 214, which lists his service duties as the equivalent of 
a civilian mapmaker.  Therefore, the Board believes that the 
veteran's service personnel record should be obtained.

The Board notes the claims file does not contain any records 
of treatment the veteran received for his hearing loss 
disorder or tinnitus disorder prior to the November 2006 
audiological examination.  Such records of treatment, if they 
exist, are probative to the medical questions presented, and 
as such, should be obtained for review in connection with the 
VA examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Canter 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required. Accordingly, the 
case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

2.  The RO should obtain the veteran's 
service personnel records through the 
appropriate agency.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature and etiology of his 
hearing loss and tinnitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed bilateral 
hearing loss disorder is etiologically 
related to service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed tinnitus is 
etiologically related to service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of service connection for hearing 
loss based on a de novo review of the 
record, and readjudicate the claim of 
service connection for tinnitus.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


